Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Prior objections to claims 2-12 and 15-20 are withdrawn in view of applicant’s amendments.  

Claim Rejections - 35 USC § 101
3.	Prior rejection of claims 14-20 under 35 U.S.C. 101 is withdrawn in view applicant’s amendments.
  
Claim Rejections - 35 USC § 102
4.	Prior rejections of claims 1-2, 13, and 14-15 under 35 U.S.C. 102(a)(1) is withdrawn in view of applicant’s amendments.

EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with Anne E. Saturnelli (reg. 41290) on 5/7/22.

The application has been amended as follows: 
-Claims 4, 7, 10, 17, and 20 have been amended.
-All other claims are as previously filed on 4/30/2022.

4. (Currently Amended) The method of claim [[3]]1, wherein the request specifies to add a first logical device to the storage group.
7. (Currently Amended) The method of claim [[3]]1, wherein said verifying that the one or more logical devices of the storage group are protected by remote replication performed in accordance with the existing remote replication configuration further includes: determining that all logical devices of the storage group are included in a same replication group, the first replication group; determining that all logical devices of the storage group have a same associated replication pair state; and determining that the first replication group is online and that the second data storage system is visible to the first data storage system.
10. (Currently Amended) The method of claim [[3]]1, wherein the request specifies to remove a first logical device from the storage group.
17. (Currently Amended) The non-transitory computer readable medium of claim [[16]]14, wherein the request specifies to add a first logical device to the storage group.
20. (Currently Amended) The non-transitory computer readable medium of claim [[16]]14, wherein said verifying that the one or more logical devices of the storage group are protected by remote replication performed in accordance with the existing remote replication configuration further includes: determining that all logical devices of the storage group are included in a same replication group, the first replication group; determining that all logical devices of the storage group have a same associated replication pair state; and determining that the first replication group is online and that the second data storage system is visible to the first data storage system.


Allowable Subject Matter
7.	Claims 1, 4-14, 17-20 are allowed. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167